Citation Nr: 0025508	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for a gynecological 
condition.  

3.  Entitlement to service connection for a disability 
manifested by headaches.  

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to a higher initial evaluation for 
coccydynia, status post fracture of the coccyx with partial 
sacralization of the L5, evaluated 10 percent disabling.  

6.  Entitlement to a higher initial evaluation for 
chondromalacia patella of the left knee, evaluated as 
noncompensably disabling.  

7.  Entitlement to a higher initial evaluation for bilateral 
plantar fasciitis, evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1997.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veteran's 
Affairs (VA).  


FINDINGS OF FACT

1.  A May 27, 1998 rating decision denied service connection 
for a skin disorder.  

2.  A June 1998 letter notified the veteran of that 
determination, and a statement of the case was issued in May 
1999 following the receipt of her notice of disagreement in 
July of the previous year.  

3.  The veteran's VA Form 9 filed in August 1999 did not 
refer to a skin condition.  

4.  An April 2000 letter informed the veteran that the Board 
was considering the issue of adequacy of her substantive 
appeal with respect to the issue of entitlement to service 
connection for a skin condition and gave her 60 days to 
respond.  

5.  The record does not contain competent evidence of a nexus 
between a current gynecological disability and injury or 
disease during the veteran's active service. 

6.  The record does not contain competent evidence of a nexus 
between a current headache disability and injury or disease 
during the veteran's active service. 

7.  The veteran has not presented competent evidence that she 
currently has a left shoulder disorder that is related to 
injury or disease noted during her active service.  

8.  The veteran's coccydynia is currently manifested by X-ray 
evidence of subluxation of the coccyx, a slight increase in 
lumbar lordosis and pain without limitation of motion in the 
lower spine.  

9.  The veteran's chondromalacia patella of the left knee is 
currently manifested by complaints of pain and crepitus 
without limitation of motion, lateral instability or 
recurrent subluxation.  

10.  The veteran's bilateral plantar fasciitis is currently 
manifested by complaints of foot pain without evidence of 
moderate muscle injury or moderate foot injury.  


CONCLUSIONS OF LAW

1.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identifying the benefit sought on appeal, 
with respect to the claim of entitlement to service 
connection for a skin condition.  38 U.S.C.A. § 7105, 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.202, 20.203 (1999).  

2.  The veteran's claim of entitlement to service connection 
for a gynecological condition is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

3.  The veteran's claim of entitlement to service connection 
for a disability manifested by headaches is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

4.  The veteran's claim of entitlement to service connection 
for a left shoulder disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

5.  The criteria for a higher initial evaluation for 
coccydynia, status post fracture of the coccyx with partial 
sacralization of the L5 have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5299-5298 (1999).  

6.  The criteria for a higher initial evaluation for 
chondromalacia patella of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 4.71a, 
Codes 5003, 5257, 5260, 5261 (1999).  

7.  The criteria for a higher initial evaluation for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5284, 5399-5310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Inadequate substantive appeal.  

The Board may dismiss any appeal which fails to make specific 
allegations of error of fact or law related to specific items 
in the statement of the case and clearly identifying the 
benefit sought on appeal.  See 38 U.S.C.A. § 7105(d).  An 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108.  

If the statement of the case and any prior supplemental 
statements of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case and 
any prior supplemental statement of the case.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.  A decision as to the 
adequacy of allegations of error of fact or law in a 
Substantive Appeal will be made by the Board.  When the Board 
raises the issue of adequacy of the substantive appeal, the 
appellant and representative, if any, will be given notice of 
the issue and a period of 60 days following the date on which 
such notice is mailed to present written argument or to 
request a hearing to present oral argument on this question.  
The date of mailing of the notice will be presumed to be the 
same as the date of the letter of notification.  38 C.F.R. 
§ 20.203 (1999).  

Service connection was denied for a skin disorder in a May 
27, 1998 rating decision.  The veteran was notified of that 
determination by a letter dated in June 1998.  She filed her 
notice of disagreement in the following month.  The RO issued 
a statement of the case in May 1999.  The veteran's VA Form 
9, filed in August 1999, did not make reference to a skin 
condition.  

The veteran was informed by an April 2000 letter that the 
issue of adequacy of her substantive appeal with respect to 
the issue of entitlement to service connection for  a skin 
condition was being considered by the Board.  She and her 
representative were afforded a period of 60 days to respond.  
In response, the veteran directed the Board's attention to 
her testimony provided at the January 2000 video conference 
hearing.  This testimony, however, is not within the time 
period provided for filing a timely substantive appeal.  Cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (statement of 
appellant's representative at VA hearing, when reduced to 
writing by hearing transcript, meets requirement that notice 
of disagreement be in writing as of date of certification of 
transcript).  In the absence of an adequate substantive 
appeal, the Board does not have jurisdiction to review the 
appeal concerning the claim for service connection for a skin 
condition.  The appeal as to this matter is dismissed.  

2.  Service connection

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epp v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that she has a gynecological condition, 
a disability manifested by headaches and a left shoulder 
disability related to her active service and has provided 
testimony consistent with these contentions.  However, she is 
advised that where the determinative issues involve questions 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claims for service 
connection.  

As discussed below, the Board finds these claims for service 
connection to be not well grounded.  The veteran is advised 
that under 38 U.S.C.A. § 5103(a), VA has the duty to advise 
the claimant of the evidence necessary to complete the 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case and supplemental statements of the 
case.  Likewise, the Board's discussion below informs the 
veteran of the requirements for the completion of her 
application for these claims for service connection.  

a.  Entitlement to service connection for a gynecological 
condition.  

The veteran meets the initial criterion for establishing a 
well-grounded claim for service connection as there is 
evidence of current disability.  Postservice treatment 
reports show the veteran reported a history of pelvic pain 
since 1985 at the medical examination conducted in February 
1999.  Pelvic examination was thought to be consistent with 
chronic inflammation of the fallopian tubes and ovaries, 
tubo-ovarian adhesions, adenomyosis of the uterus and severe 
dysmenorrhea.  In addition, treatment records, dated from 
February 1998 show that the veteran was noted to have an 
enlarged uterus, an ovarian cyst and a uterine fibroid.  A 
pelvic ultrasound accomplished in March 1998 showed bilateral 
follicular cysts.  

The veteran's service medical records show that she 
complained of irregular menses without objective evidence of 
abnormality.  She had lower abdominal cramps associate with 
possible ovulatory pain in July 1985.  Recurrent pelvic pain 
with tenderness in the right ovarian area was noted in the 
following month.  The report of a January 1990 evaluation 
shows that the veteran also reported recurrent vaginal 
infections.  The veteran had a repair of third degree 
obstetric laceration in August 1986 following the birth of 
one child and in July 1991, the veteran underwent repair of 
first degree perineal laceration and repair of periurethral 
laceration following delivery of her other child.  A 
September 1993 entry indicates that the veteran was having 
abdominal pain associated with an ovarian cyst.  

However, the veteran's claim must fail as she has not 
presented competent medical evidence of a nexus between 
current disability and injury or disease noted during her 
active service.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

In effect, the veteran's contentions are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. § 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  

In this case, competent medical evidence is needed to 
identify the extent of injury in service, as well as to show 
that the current clinical findings are related to some 
inservice complaint.  Unlike in Falzone, where visual 
observation by a lay person was sufficient to establish the 
existence of flat feet, the cause of the veteran's 
gynecological complaints is not a matter that is observable 
by a lay person.  Thus, a medical nexus between the current 
condition and the continued symptomatology is required to 
well ground that claim.  See Hodges v. West, 13 Vet. App. 287 
(2000).  The available evidence, rather than establishing a 
nexus, supports the contrary position.  In view of the 
foregoing, I find that the veteran's claim for service 
connection for a gynecological disorder is not well grounded.  

b.  Entitlement to service connection for a disability 
manifested by headaches.

The veteran satisfies the initial criterion for a well-
grounded claim as there is evidence of current disability.  
The veteran complained of headaches at her VA examinations 
conducted in January and September 1998.  At the latter 
examination, she reported that she had head pain since a fall 
in 1989.  As she reported, she had pain in the region of the 
left eye that radiates into the temple parietal and occipital 
regions.  Again the veteran was noted to have chronic 
headaches in progress notes dated in June 1998 and April 
1999.  Hence, there is evidence of current disability.  

The veteran also satisfies the second criterion for 
establishing a well-grounded claim inasmuch as complaints of 
headaches were recorded during her period of active service.  
Numerous references to headaches were made with varying 
etiologies suggested.  For example, a November 1995 entry 
indicates tension headaches.  A June 1990 entry shows that 
the veteran reported that she hit her head when she fell at 
work.  Records showing treatment for upper respiratory 
infections show references to headaches as well.  

The veteran's claim fails as she has not brought forth 
medical evidence of a nexus between current disability and 
injury or disease noted during her active service.  The 
September 1998 examination report stated that the veteran had 
multiple tests done, but that the etiology of the symptoms 
could not be determined at that time.  

As noted above, the veteran may also establish a well-
grounded claim for service connection under the chronicity 
provision of 38 C.F.R. § 3.303(b) (1999).  In effect, the 
veteran's contentions are probative to the extent that they 
suggest a continuity of symptomatology from the veteran's 
military service.  However, in this case, lay evidence of 
continuity of symptoms is not sufficient, but a medical nexus 
is needed.  See Savage v. Gober, 10 Vet. App. 488; Falzone v. 
Brown, 8 Vet. App. 398 (1995). Unlike in Falzone, where 
visual observation by a lay person was sufficient to 
establish the existence of flat feet, the cause of the 
veteran's headaches is not a matter observable by a lay 
person.  Thus, a medical nexus between the current condition 
and the continued symptomatology is required to well ground 
this claim.  See Hodges v. West, 13 Vet. App. 287 (2000).  
The available evidence, rather than establishing a nexus, 
supports the contrary position.  Consequently, I find that 
the veteran's claim for service connection for headaches is 
not well grounded.  

c.  Entitlement to service connection for a left shoulder 
disorder.

The veteran's claim must fail as there no evidence of current 
disability.  The veteran was evaluated on September 1998 for 
complaints of pain in the left shoulder that she associated 
with injury incurred as a result of a fall while in active 
service.  The physical examination revealed a normal left 
shoulder.  On the previous post service examination, 
conducted in January 1998, she reported pain over the 
shoulder area.  However, physical examination of her shoulder 
was entirely negative.  

As noted above, service connection is awarded for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C. § 1110; see also 38 C.F.R. § 
3.303(a).  In Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) the only documented in-service complaint regarding the 
appellant's neck was for neck "pain" in August 1989, and the 
current diagnosis continued to simply be "pain."  The United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter Court) noted that 
it is well established that pain often warrants separate and 
even additional consideration during the course of rating a 
disability, see, e.g., 38 C.F.R. §§ 4.40, 4.45, and 4.56.  
The Court held, however, that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Id.

3.  Increased Ratings

The veteran has presented well-grounded claims with respect 
to higher initial ratings for the service-connected 
disabilities.  Cf. Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  That is, she has presented claims 
that are plausible.  I am also satisfied that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  All relevant 
facts have been properly developed.  The recent examinations 
provide sufficient information to rate the disabilities in 
accordance with the applicable rating codes.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for coccydynia, status post fractured coccyx with partial 
sacralization, L5; chondromalacia patella of the left knee; 
and bilateral plantar fasciitis in a May 1998 rating 
decision.  Evaluations of 10 percent, 0 percent and 0 percent 
were assigned to the respective disabilities.  These are the 
veteran's current ratings.  

In Fenderson v. West, 12 Vet. App. 119 (1999) the Court held, 
in part, that the RO never issued a statement of the case 
concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board concluded that the appeal as to that issue 
was not properly before it, on the basis that a substantive 
appeal had not been filed.  The Court remanded the matter to 
the Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the statement of the case did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assigned 
rating.  The May 1999 statement of the case did not identify 
the issues in the same manner as did the RO in Fenderson.  
Rather it identified the issues as follows:  "Evaluation of 
coccydynia, status post fractured coccyx with partial 
sacralization L5 currently evaluated as 10 percent 
disabling"; "[e]valuation of plantar fasciitis, bilateral 
feet, currently evaluated as 0 percent disabling"; and 
finally, "[e]valuation of chondromalacia patella, left knee 
currently evaluated as 0 percent disabling".  In addition, 
the veteran's substantive appeal was timely filed and it is 
clear from the record that the veteran is seeking higher 
evaluations for his service-connected disabilities.  
Accordingly, there is no need to remand for clarification of 
the issues on appeal.  The Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

a.  Coccydynia, status post fracture of the coccyx with 
partial sacralization of L5

The veteran contends that she has intense lower back pain 
associated with her service-connected disability.  As a 
consequence, she is unable to sit for prolonged periods of 
time.  In a January 2000 hearing, she provided testimony to 
the effect that she compensates for her discomfort by 
changing her position frequently.  

The veteran is rated at 10 percent under 38 C.F.R. § 4.71a, 
Code 5299-5298.  When an unlisted disease, injury or residual 
condition is encountered, requiring a rating by analogy, the 
diagnostic code number will be "built up" as follows:  The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  If the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27.  Incidentally, the prefix "52-, used in 
this case pertains to musculoskeletal diseases; diagnostic 
code 5298 pertains to removal of the coccyx.  

The veteran is currently in receipt of the maximum rating of 
10 percent, provided for partial or complete removal of the 
coccyx with painful residuals.  However, the Board must also 
consider whether veteran has demonstrated the functional loss 
due to pain that would be equivalent to an evaluation in 
excess of the current schedular 10 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 
(1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran demonstrated tenderness in the spine over the 
area of the coccygeal junction when examined in January 1998.  
No limitation of spine motion was indicated.  X-ray 
examination showed posterior subluxation of the coccyx and 
partial sacralization of the L5 vertebra.  

When examined in September 1998, the veteran described some 
pain, stiffness and weakness in the lower back.  She also 
reported having a burning sensation and indicated that the 
pain was daily, varying from uncomfortable to excruciating.  
Symptoms are aggravated by prolonged sitting, poor posture, 
bending, walking or resting.  On physical examination, the 
examiner did not observe painful motion, muscle spasm, 
weakness or tenderness described by the veteran.  

The examiner did note a slight postural defect, namely a 
slight increase in lumbar lordosis.  However, the medical 
record does not show the presence of such factors as weakened 
or abnormal movement, excess fatigability; incoordination, 
pain on movement, swelling, atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
warrant the assignment of a higher rating.  In view of the 
foregoing, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for coccydynia, status 
post fractured coccyx with partial sacralization L5.  The 
Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

b.  Chondromalacia patella of the left knee

The veteran provided testimony to the effect that her left 
knee is productive of pain, a sensation of giving way, a 
feeling of instability, inflammation and limitation of 
motion.  The veteran testified in addition that she has 
difficulty with climbing stairs.  

A noncompensable rating has been assigned chondromalacia 
patella of the left knee under 38 C.F.R. § 4.71a, Code 5099-
5003. As noted above, this is a "built up" diagnostic code, 
see 38 C.F.R. § 4.27.  The prefix "52-, used in this case 
pertains to musculoskeletal diseases; Diagnostic Code 5003 
pertains to degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  38 C.F.R. § 4.71a, 
Codes 5010, 5003.  However, in the veteran's case, there is 
no X-ray evidence of degenerative arthritis.  In addition, 
the September 1998 report shows that the veteran has no 
constitutional signs of arthritis.  Therefore, for all 
practical purposes, the provisions of 38 C.F.R. § 4.71a, Code 
5003 do not apply in the veteran's case.  

Other codes that may be related to the veteran's left knee 
disability have been considered.  For example, a higher 
rating may be provided of ankylosis of the knee, and the 
minimum disability rating afforded that condition is 30 
percent.  38 C.F.R. § 4.71a, Code 5256.  Diagnostic Code 5257 
pertains to instability and recurrent subluxation.  The 
minimal rating of 10 percent requires slight instability or 
recurrent subluxation.  In every instance, as in this case, 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Nevertheless, the medical 
records do not show that ankylosis, instability or recurrent 
subluxation is a part of the veteran's service-connected 
disability picture.  

The veteran demonstrated a full range of motion on VA 
examination in January 1998.  When examined again in 
September 1998, she demonstrated a full range of motion in 
the knee joint.  Consequently, she does not qualify for a 
higher evaluation on the basis of limitation of motion, as 
she has not shown flexion limited to 45 degrees, or extension 
limited to10 degrees.  38 C.F.R. § 4.71a, Codes 5260, 5261.  

In addition, the veteran has not demonstrated the functional 
loss due to pain or weakness that would be equivalent to a 
compensable evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; De 
Luca v. Brown, 8 Vet. App. 202 (1995).  

When she was examined in September 1998, the veteran 
demonstrated crepitus in the knee; but the examiner noted 
that there was no pain, fatigue, weakness of lack of 
endurance.  The veteran demonstrated tenderness in the left 
knee on physical examination in January 1998, but not on 
examination in September of that year.  Moreover, there was 
no evidence of pain on movement, swelling, deformity, atrophy 
of disuse, instability of station, disturbance of locomotion, 
or interference with sitting, standing, or weight-bearing to 
a degree that would warrant the assignment of a higher 
rating.  The preponderance of the evidence is against a 
compensable evaluation for chondromalacia of the left knee. 
The Board has also considered whether a "staged" rating is 
appropriate under Fenderson, supra, but concludes that the 
record does not support assigning different percentage 
disability ratings during the period in question.

c.  Bilateral plantar fasciitis

The veteran contends that she is entitled to a compensable 
rating for bilateral plantar fasciitis.  She provided 
testimony to the effect that this condition is productive of 
swelling and pain in both feet, which occur daily at varying 
degrees of intensity.  She also indicated callus formations 
develop from time to time.  

The report of the January 1998 VA examination shows that the 
veteran reported that she had bilateral foot pain, requiring 
treatment from a podiatrist.  As reported, no pertinent 
findings were made on X-rays or an MRI of the feet.  

The veteran has been provided a noncompensable rating under 
38 C.F.R. § 4.71a, Codes 5399-5310.  As noted above, this is 
a "built up" diagnostic code, see 38 C.F.R. § 4.27.  The 
prefix "53-, used in this case pertains to muscle injuries.  

A noncompensable rating is applicable for slight muscle 
injury affecting muscle group X.  The next higher evaluation 
of 10 percent requires moderate muscle injury.  
38 C.F.R. § 4.73, Code 5310.  The veteran has not 
demonstrated more than slight muscle injury.  

Other provisions that might be relevant to the veteran's 
disability have been considered.  For instance, Diagnostic 
Code 5284 pertains to rating foot injuries.  Under this 
provision, a 10 percent rating is warranted for moderate foot 
disabilities.  In every instance, as in this case, where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

In the veteran's case, as noted above, there is no indication 
of moderate disability.  In view of the foregoing, the 
preponderance of the evidence is against the claim for a 
higher initial rating.  However, the Board must also consider 
whether the veteran is entitled to a higher rating due to 
functional loss due to pain or weakness.  38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

In May 1998 podiatry examination, the veteran demonstrated 
pain on palpation of the left dorsal foot in the region of 
the talonavicular joint.  She also showed pain on plantar as 
well as dorsiflexion.  When the veteran was examined in 
September 1998, there was no evidence of any abnormality.  In 
addition, the examiner noted that the veteran did not 
demonstrate any limitation in standing or walking.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
The preponderance of the evidence is against a compensable 
evaluation for plantar fasciitis.  The Board has also 
considered whether a "staged" rating is appropriate under 
Fenderson, supra, but concludes that the record does not 
support assigning different percentage disability ratings 
during the period in question.

d.  Extraschedular ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  Although the 
veteran is currently receiving the maximum schedular rating 
for the service-connected coccydynia status post fractured 
coccyx, she has not demonstrated the type of circumstances 
that would render use of the rating schedule impracticable.  
While it is conceivable that the service-connected 
musculoskeletal conditions would have an adverse impact on 
the veteran's ability to work, none of these conditions has 
required frequent hospitalization or is shown to be 
productive of marked impairment in her employment.  The 
veteran is advised that the rating schedule is reflective of 
consideration of the degree to which employment is 
compromised by service-connected disability.  Consequently, 
there is at present no basis for consideration of an 
extraschedular rating.  



ORDER

The appeal concerning service connection for a skin condition 
is dismissed.  

The veteran's claim for service connection for a 
gynecological condition is not well grounded.  

The veteran's claim for service connection for a disability 
manifested by headaches is not well grounded.  

The veteran's claim for service connection for a left 
shoulder disorder is not well grounded.  

A higher initial evaluation for coccydynia, status post 
fracture of the coccyx with partial sacralization of the L5, 
evaluated 10 percent disabling, is denied.  

A higher initial evaluation for chondromalacia patella of the 
left knee, evaluated as noncompensably disabling, is denied.  

A higher initial evaluation for bilateral plantar fasciitis, 
evaluated as noncompensably disabling, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

